People v Taebel (2016 NY Slip Op 03110)





People v Taebel


2016 NY Slip Op 03110


Decided on April 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2016

Sweeny, J.P., Saxe, Moskowitz, Gische, Webber, JJ.


920 2536/12

[*1]The People of the State of New York, Respondent,
vMitchell Taebel, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Mitchell Taebel, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered May 10, 2013, as amended May 15, 2013, convicting defendant, after a jury trial, of attempted assault in the second degree and assault in the third degree, and sentencing him to an aggregate term of six months, with five years' probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the jury's determinations concerning credibility. The evidence refuted defendant's justification defense, and established his intent to cause serious physical injury.
We have considered and rejected defendant's pro se arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2016
CLERK